


Exhibit 10.1


RENEWAL AGREEMENT
THIS RENEWAL AGREEMENT, dated as of September 15, 2014 (the “Agreement”), is
entered into between Resource Real Estate Opportunity REIT, Inc., a Maryland
corporation (the “Company”), and Resource Real Estate Opportunity Advisor, LLC a
Delaware limited liability company (the “Advisor”).
WHEREAS, the Company and the Advisor were initially parties to the Advisory
Agreement dated September 14, 2009, which agreement had an initial one-year
term, subject to an unlimited number of successive one-year renewals;
WHEREAS, on January 12, 2010, June 16, 2010 and January 11, 2011 the parties
entered the First, Second and Third Amended and Restated Advisory Agreements,
respectively;
WHEREAS, the Company and the Advisor are currently parties to the Third Amended
and Restated Advisory Agreement, dated as of January 11, 2011 (the “Third
Advisory Agreement”);
WHEREAS, since September 2009, the Company and the Advisor have annually agreed
to renew the advisory agreement in effect for an additional one-year term, first
through September 14, 2010, September 14, 2011, September 14, 2012, September
14, 2013, and then through September 14, 2014;
WHEREAS, the Company desires to continue to avail itself of the knowledge,
experience, sources of information, advice, assistance and certain facilities
available to the Advisor and to have the Advisor undertake the duties and
responsibilities set forth in the Third Advisory Agreement, on behalf of, and
subject to the supervision of, the board of directors of the Company (the
“Board”); and
WHEREAS, the Advisor is willing to continue to undertake to render such
services, subject to the supervision of the Board.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:
1. Term. In accordance with the provisions of Section 13.01 of the Third
Advisory Agreement, the term of the Third Advisory Agreement is hereby renewed
for an additional one-year term, and notwithstanding the language in Section
13.01 of the Third Advisory Agreement is acknowledged and agreed by the Parties
to be a one-year term commencing September 15, 2014 and ending September 14,
2015.
2. Ratification; Effect on Third Advisory Agreement. The Third Advisory
Agreement shall remain in full force and effect and is hereby confirmed in all
respects. On and after the date hereof, each reference in the Third Advisory
Agreement to “this Agreement,” “herein,” “hereof,” or words of similar import
will mean and be a reference to the Third Advisory Agreement as renewed hereby.




--------------------------------------------------------------------------------




3. Modification. This Agreement shall not be changed, modified, terminated, or
discharged, in whole or in part, except by an instrument in writing signed by
both parties hereto, or their respective successors or assignees.
4. Construction; Consent to Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware, without
regard to principles of conflicts of laws. Any suit involving any dispute or
matter arising under this Agreement may only be brought in the federal or state
courts located in the State of Delaware. Each of the parties hereto consents to
the exercise of personal jurisdiction by such courts with respect to all such
proceedings. EACH OF THE PARTIES HERETO HEREBY KNOWINGLY AND VOLUNTARILY WAIVES
ANY AND ALL RIGHTS TO A JURY TRIAL, TO THE FULLEST EXTENT THAT ANY SUCH RIGHT
SHALL NOW OR HEREAFTER EXIST, IN ANY PROCEEDING, CLAIM, COUNTER-CLAIM OR OTHER
ACTION INVOLVING ANY DISPUTE OR MATTER ARISING UNDER THIS AGREEMENT.
5. Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
the counterparts hereof, taken together, bear the signatures of all of the
parties reflected hereon as the signatories.
[signature page follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Renewal Agreement as
of the date and year first above written.
 
RESOURCE REAL ESTATE OPPORTUNITY
REIT, INC.
 
 
 
By:
/s/ Alan F. Feldman
 
 
Alan F. Feldman, Chief Executive Officer
 
 
 
RESOURCE REAL ESTATE OPPORTUNITY
ADVISOR, LLC
 
 
 
By:
/s/ Kevin M. Finkel
 
 
Kevin M. Finkel, President





[Signature Page to Renewal Agreement]




